11TH COURT OF APPEALS
                                EASTLAND, TEXAS
                                   JUDGMENT

Robert Eugene Ingram,                       * From the 91st District Court
                                              of Eastland County,
                                              Trial Court No. 23885.

Vs. No. 11-15-00329-CR                      * May 12, 2016

The State of Texas,                         * Per Curiam Memorandum Opinion
                                              (Panel consists of: Wright, C.J.,
                                              Willson, J., and McCall, sitting
                                              by assignment)
                                              (Bailey, J., not participating)

     This court has inspected the record in this cause and concludes that the
appeal should be dismissed. Therefore, in accordance with this court’s opinion,
the appeal is dismissed.